Exhibit 21.1 Subsidiaries 1. Vantone USA Inc., a Nevada company 2. Shenyang Vantone Healthcare Products Manufacturing Co., Ltd., a wholly foreign owned enterprise incorporated in China 3. Shenyang Vantone Yuan Trading Co., Ltd., a company incorporated in the People’s Republic of China 4. Shenyang Heping District Vantone Small Loan Financing Co., Ltd., a company incorporated in the People’s Republic of China 5. Kangping Vantone Trading Co., Ltd., a company incorporated in the People’s Republic of China 6. Liaoning Vantone Insurance Agent Co., Ltd., a company incorporated in the People’s Republic of China Vantone International Group Inc.’s Current Corporate Structure
